DETAILED ACTION
	This Office Action is in reply to Applicant’s After Final Consideration Program Request (AFCP 2.0) filed on Feb 15, 2021 in response to the Final Office Action mailed on Oct 15, 2020, regarding application number 15/778, 402. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to After Final 
	Applicant’s Remarks and Claim Amendments filed on Feb 15, 2021 have been entered and are persuasive.
Based on the Amendments to the Claims, the objections previously set forth are withdrawn.
Based on the Amendments to the Claims, the Claim Interpretations previously set forth are withdrawn.
Based on the Amendments to the Claims, the 112(b) rejections previously set forth are withdrawn.
Based on the Amendments to the Claims, and Page(s) 7-16 of Applicant’s Remarks, the prior art rejection(s) has/have been withdrawn.


Allowable Subject Matter
Claim(s) 1-19 is/are allowed. 
The following is an examiner’s statement of reasons for allowance.   
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not anticipate or render obvious:
A method for determining pH values of fermented/acidified milk/vegetable milk products where the pH value is less than or equal to 5.2 by use of a single wavelength measurement of scattered light inline and during processing of the fermented/acidified milk/vegetable milk products, as in Claim 1.
A system for determining pH values of fermented/acidified milk/vegetable milk products with a computing device including processing means where said processing means are programmed to perform the method of Claim 1, as in Claim 11. 
A method for determining pH values of fermented/acidified milk/vegetable milk products when a gel begins to form in said fermented/acidified milk/vegetable milk products by use of a single wavelength measurement of scattered light inline and during processing of the fermented/acidified milk/vegetable milk products, as in Claim 16.
A system for determining pH values of fermented/acidified milk/vegetable milk products with a computing device including processing means where said processing means are programmed to perform the method of Claim 16, as in Claim 17. 
A method for determining pH values of fermented/acidified milk/vegetable milk products by use of a single wavelength measurement of scattered light inline and during processing of the fermented/acidified milk/vegetable milk products and wherein the obtaining of the pH value is calculated by a processor using of the following equation 
    PNG
    media_image1.png
    35
    113
    media_image1.png
    Greyscale
, as in Claim 18.
A system for determining pH values of fermented/acidified milk/vegetable milk products with a computing device including processing means where said processing means are programmed to perform the method of Claim 18, as in Claim 19. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/J.C.L./Examiner, Art Unit 1797                    

/Benjamin R Whatley/Primary Examiner, Art Unit 1798